DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Specification as originally filed, page 4).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
Claim 2 recites the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b) III A.  The specification as originally filed remains silent regarding a definition for the term “about.”  For the purpose of examination limitations preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0118902 A1) in view of Chaung et al. (US 2015/0004345 A1).
Regarding Claim 1, Kim teaches a display device comprising a display panel 200/220/210 that includes a display area and a non-display area (peripheral area at the periphery of at least an edge of the display area), a window 900, and an adhesive layer 800/810/820/814/824 disposed between the display panel and the window that bonds them together (Kim, [0013]-[0018], [0033]-[0037], [0045]-[0048], Figs 1, 8, 9).  Kim further teaches the adhesive layer can have two different adhesive regions formed of different compositions or cured differently to exhibit different properties, where one adhesive region 820/824 (a second adhesive film) pertains to the peripheral area and the other adhesive region 810/814 (a first adhesive film) pertains to the display area (Kim, [0055]-[0083], Figs 6, 10).  Kim teaches that the refractive index of the adhesive layer can be adjusted by adding transparent materials to the adhesive layer composition (Kim, [0048], [0069]).

    PNG
    media_image1.png
    1065
    711
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    640
    361
    media_image2.png
    Greyscale

Kim – Figures 1, 6, & 10
Kim remains silent regarding the peripheral area second adhesive film having a lower refractive index than the display area first adhesive film.
Chanug, however, teaches hybrid adhesive layers for display devices formed of two or more units in a planar pattern exhibiting different properties such as different refractive indices (Chaung, [0001], [0006]-[0008], [0021]-[0026], Fig 2A, 2B, 3F).  Chaung discloses a hybrid adhesive layer having a display region(s) 240b/320b having a higher refractive index of 1.5 and a region for bending/curving/folding 240a/320a that is peripheral to the display region(s) having a lower refractive index of 1.3 (Chaung, [0025], Figs 2A, 2B, 3F).

    PNG
    media_image3.png
    361
    579
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    519
    584
    media_image4.png
    Greyscale

Chaung – Figures 2A & 2B

    PNG
    media_image5.png
    442
    604
    media_image5.png
    Greyscale

Chaung – Figure 3F
Since Kim and Chaung both disclose adhesive layers possessing two regions exhibiting different properties and both disclose adhesive layers exhibiting a refractive index, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made Kim’s adhesive layer by Chaung’s teachings and guidance to form the non-display peripheral adhesive areas to have a lower refractive index (such as 1.3) and to form the display adhesive areas to have a higher refractive index (such as 1.5) to yield a hybrid adhesive layer that can be configured and optimized to have desired viscoelastic, optical, and electrical properties and that can release applied pressures to prevent stress damage as taught by Chaung (Chaung, [0002]-[0008], [0024]-[0025], see MPEP 2143).
Regarding Claim 2, modified Kim teaches the hybrid adhesive layer regions for bending/curving/folding 240a/320a that are peripheral to the display region(s) can have a refractive index of 1.3 (Chaung, [0025], Figs 2A, 2B, 3F).  Modified Kim’s refractive index falls within the claimed range of about 1 to about 1.5, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 5, modified Kim further teaches the display device comprises a flat portion in the display area I and a curved portion in the peripheral region II that extends from the flat portion (Kim, [0070]-[0078], Figs 4, 5).  As discussed above for claim 1, modified Kim’s peripheral adhesive region 820/824 (second adhesive film) pertains to the curved portion II and the other adhesive region 810/814 (first adhesive film) pertains to the flat portion I (Kim, [0055]-[0083], Figs 6, 10).

    PNG
    media_image6.png
    261
    677
    media_image6.png
    Greyscale

Kim – Figure 4
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0118902 A1) in view of Chaung et al. (US 2015/0004345 A1) as discussed for claim 1 above, and in further view of Wang (US 2014/0192416 A1).
Regarding Claims 3 and 4, modified Kim teaches the display device as discussed above for claim 1.  Modified Kim further teaches that a filter layer for reducing light energy may be inserted into the display device (Kim, [0084]).
Modified Kim remains silent regarding a scattering layer in the peripheral area between the display panel and the peripheral area second adhesive film.
Modified Kim remains silent regarding a scattering layer in the peripheral area between the display panel and the peripheral area second adhesive film (as required by claim 3), and also remains silent regarding a light blocking layer provided between the scattering layer and the display panel (as required by claim 4).
Wang, however, teaches a display device comprising a window member 410, a display panel 100, and an adhesive layer 600, where the display device has a light transmitting area (AR, display area) and a light blocking area (NAR, peripheral area) (Wang, [0009]-[0024], [0041]).  Wang further teaches the peripheral area NAR comprises reflection patterns 430 (i.e. a scattering layers) disposed between the display area and the adhesive layer, and also comprises a light blocking layer 420 disposed between the reflection patterns 430 and the display panel (Wang, [0049]-[0082], Figs 2-4).

    PNG
    media_image7.png
    345
    715
    media_image7.png
    Greyscale

Wang – Figure 2

    PNG
    media_image8.png
    652
    383
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    357
    637
    media_image9.png
    Greyscale

Wang – Figure 3 & 4
Since modified Kim and Wang both disclose similar display devices comprising window layers, adhesive layers, and display panels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Wang’s reflecting patterns (scattering layers) and light blocking layer to modified Kim’s display to yield a device that exhibits an aesthetic sense/appearance to a view, is configured to block light, maintains quality of displayed images, and prevents brightness degradation as taught by Wang (Wang, [0010], [0024]-[0025], [0051]-[0052], [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782